Appeal by the representative of the estate of a remainderman and of the estate of the remainder-man’s father, his sole distributee, from those parts of a decree of the Surrogate’s Court, Suffolk County, which construe subdivision (c) of section (A) of article VIII of the testator’s will as creating a remainder of one tenth of the principal of the trust not absolutely vested in the appealing remainderman, but subject to be divested upon his death, without living descendants, prior to the death of the life beneficiary; and, since that contingency actually occurred, the bequest in remainder lapsed and the remainder passed as intestate property of the testator. Decree, insofar as appealed from, unanimously affirmed, with costs to all parties filing briefs, payable out of the estate of Louis F. Geissler, deceased. No opinion. Present — Lewis, P. J., Carswell, Johnston, Adel and Wenzel, JJ.